Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5-7, 9, 12, 13, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens (US 3,186,941) in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen et al.
With respect to claim 1, Skiens discloses method for regenerating a water treatment ion exchange material (e.g., flexible cation exchange tubes 3, see the paragraph spanning columns 1-2 and the FIGURE) including contacting the cation exchange material with an aqueous regenerant solution (see lines 58-64 of col. 3) including ions produced from a chloride-free salt (e.g., sodium sulfate, see lines 20-27 of col. 4), the aqueous solution being produced by dissolving the chloride free-salt in water (e.g., since a solution is formed, see lines 20-27 of col. 4), the chloride-free salt being Na2SO4 (e.g., ammonium sulfate). Skiens fails to specify the regenerant solution as containing both sodium sulfate and a calcium chelating agent. Kaakinen et al  disclose regenerating a cation exchange material with an aqueous regenerant solution containing a high concentration of sodium ions and sulfate ions (see Table 4 on page 24) and a calcium chelating agent (e.g., sodium hexametaphosphate, see the section “SHMP Addition to Regenerants” on page 35).  Kaakinen et al teach that the calcium chelating agent reduces scaling of the ion exchange material caused by the precipitation of gypsum (see the section “SHMP Addition to Regenerants” on page 35). It would have been obvious to have modified the 
Concerning claim 2, Kaakinen et al disclose a chelating agent that is a polymeric compound containing anionic moieties (e.g., SHMP, see page 35).
Regarding claim 5, Skiens discloses an aqueous solution that is essentially free of chloride ions (e.g., since sodium chloride is replaced by sodium sulfate, see lines 20-27 of col. 4).
With respect to claim 6, Skiens discloses using 5%-15% by weight sodium chloride (see lines 20-27 of col. 4). Skiens fails to specify using 1%-10% of the chloride-free salt, however, such a modification would have been obvious to one of ordinary skill in the art in order to have provided an equivalent amount of sodium ions from sodium sulfate and EDTA to regenerate the cation exchange material.
With respect to claim 7, Kaakinen et al fail to specify .3-4 wt. % of the calcium chelating agent based upon the total weight of the solution or dispersion taken as 100% by weight, however, such a modification would have been obvious in order to ensure that there was sufficient amount of calcium-chelating agent in the regenerant solution to prevent the precipitation of calcium sulfate in situations where excessively high concentrations of calcium ions and sulfate ions were encountered.

Regarding claim 12, Skiens discloses contacting the regenerated ion exchange material with water (see the paragraph spanning columns 3-4).
Concerning claim 13, Skiens disclose the softened water as including sodium ions (e.g., since the cation exchange resin was regenerated with a solution containing sodium ions, see lines 20-27 of col. 4).
Regarding claim 21, Skiens suggests an aqueous solution that consists essentially of the chloride-free salt and the chelating agent since Skiens teaches that “In some cases, salt may be advantageously replaced by sodium carbonate, sodium sulfate, sodium polyphosphate, or the sodium salt of a chelating agent such as ethylene-diamine tetracetic acid”, all of which consist essentially of chloride-free salts.

Claims 2, 4, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens (US 3,186,941) in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen et al as applied to claim 1 above, and further in view of the article “Effect of Antiscalants on the Precipitation of Calcium Carbonate in Aqueous Solutions“ by Amjad et al.
With respect to claims 2, 4, 27, and 28, Skiens and Kaakinen et al fail to specify the calcium-chelating agent as being polymeric compounds including anionic moieties in the form of polyacrylic acid. Amjad et al teach that polyacrylic acid (PAA) can be used to prevent the precipitation of calcium compounds including calcium carbonate and calcium sulfate in an aqueous solution (see section 3.4). It would have been obvious to have substituted PAA as suggested by Amjad et al for SHMP as employed by Kaakinen et al in order to provide the .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens (US 3,186,941) in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen et al as applied to claim 1 above, and further in view of Kunin et al (US 6,340,712).
With respect to claim 8, Skiens and Kaakinen et al fail to specify a cleaning agent. Kunin et al discloses an analogous method which includes a cleaning agent (e.g., the surfactant, see lines 40-53 of col. 3 and lines 65-67 of col. 4). Kunin et al teach that the cleaning agent retains oils and grease that would otherwise foul the ion exchange material. It would have been obvious to have modified the method suggested by Skiens and Kaakinen et al so as to have included a cleaning agent as suggested by Kunin et al in order to retain oils and grease that would foul the ion exchange material.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens (US 3,186,941) in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen et al as applied to claim 1 above, and further in view of Matsukawa (JP 60-255147).
With respect to claim 11, the combination of Skiens and Kaakinen et al includes adding an aqueous solution including a chloride-free salt and chelating agent to water to form the aqueous solution but fails to specify the step of forming the aqueous solution by adding a self-sustaining body including the chloride-free salt and chelating agent to water. Matsukawa teach a step of forming an aqueous solution by adding a self-sustaining body including a chloride-free salt to water and suggests that such a step reduces a weight and volume of the chloride-free salt formulation. It would have been obvious to have modified the method suggested by Skiens .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen et al as applied to claim 1 above, and further in view of Johnson (US 5,232,952).
With respect to claim 14, Skiens discloses contacting to yield an aqueous effluent (see lines 58-64 of col. 3) but fail to specify contacting the effluent with vegetation. Johnson discloses that it is known in the art to contact regenerant effluent from a water softener with a landscape/lawn which would obviously include vegetation in the form of grass via sprinkler system (see lines 51-68 of col. 8 and claim 5) and teaches that such an arrangements enables disposal of the regenerant and irrigation of the landscape. It would have been obvious to have modified the method suggested by Skiens and Kaakinen et al so as to have included the step of contacting the effluent with vegetation as suggested by Johnson in order to enable for the disposal of the effluent as well as irrigation of a landscape.

Claims 22, 23, 25, 26, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens (US 3,186,941) in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen et al and the article “Effect of Antiscalants on the Precipitation of Calcium Carbonate in Aqueous Solutions“ by Amjad et al.
With respect to claim 22, Skiens discloses method for regenerating a water treatment ion exchange material (e.g., flexible cation exchange tubes 3, see the paragraph spanning columns 1-2 and the FIGURE) including contacting the ion exchange material with an aqueous solution (see lines 58-64 of col. 3) including ions produced from a chloride-free salt (e.g., sodium sulfate, 2SO4 (e.g., ammonium sulfate), the aqueous solution being essentially free of chloride ions since Skiens teaches that “In some cases, salt may be advantageously replaced by sodium carbonate, sodium sulfate, sodium polyphosphate, or the sodium salt of a chelating agent such as ethylene-diamine tetracetic acid”, all of which are free of chloride ions. Skiens fails to specify the regenerant solution containing both sodium sulfate and a calcium chelating agent. Kaakinen et al  disclose regenerating a cation exchange material with an aqueous regenerant solution containing a high concentration of sodium ions and sulfate ions (see Table 4 on page 24) and a calcium chelating agent (e.g., sodium hexametaphosphate, see the section “SHMP Addition to Regenerants” on page 35).  Kaakinen et al teach that the calcium chelating agent reduces scaling of the ion exchange material caused by the precipitation of gypsum (see the section “SHMP Addition to Regenerants” on page 35). It would have been obvious to have modified the method of Skiens so as to have included a calcium chelating agent as suggested by Kaakinen et al in order to reduce scaling of the ion exchange material caused by the precipitation of gypsum. Skiens and Kaakinen et al fail to specify the calcium-chelating agent as being polymeric compounds including anionic moieties in the form of polyacrylic acid. Amjad et al teach that polyacrylic acid (PAA) can be used to prevent the precipitation of calcium compounds including calcium carbonate and calcium sulfate in an aqueous solution (see section 3.4). It would have been obvious to have substituted PAA as suggested by Amjad et al for SHMP as employed by Kaakinen et al in order to provide the predictable result of preventing the precipitation of calcium compounds in the regenerant solution. Kaakinen et al teach using 100 mg/L calcium chelating agent but fail to specify using a weight ratio of 2.3.1:1 to about 99:1, however, such a modification would have been obvious in order to ensure that there was an sufficient amount of calcium-chelating agent in the regenerant solution to prevent the precipitation of a calcium sulfate when contacting the cation exchange material in situations where excessively high concentrations of calcium ions and sulfate ions were encountered. 

Concerning claim 23, the combination of Skiens, Kaakinen et al, and Amjad et al includes an aqueous solution consisting essentially of a chloride-free salt (e.g., sodium sulfate) and the chelating agent (e.g., polyacrylic acid).
As to claim 25, Skiens discloses the chloride-free salt as being sodium sulfate.
Regarding claims 26 and 29, Amjad et al disclose the chelating agent as being polyacrylic acid.
Regarding claim 30, Kaakinen et al teach using 100 mg/L calcium chelating agent but fail to specify using from about 0.3% to about 4% by weight chelating agent, however, such a modification would have been obvious in order to provide a sufficient amount of calcium chelating agent to chelate a given concentration of calcium ions for a given application.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skiens (US 3,186,941) in view of the article “Cation Exchange Pretreatment Studies for High Recovery-Yuma Desalting Plant” by Kaakinen et al and the article “Effect of Antiscalants on the Precipitation of Calcium Carbonate in Aqueous Solutions“ by Amjad et al as applied to claim 22, and further in view of Matsukawa (JP 60-255147).
With respect to claim 24, the combination of Skiens, Kaakinen et al, and Amjad et al includes adding an aqueous solution including a chloride-free salt and chelating agent to water to form the aqueous solution but fails to specify the step of forming the aqueous solution by adding a self-sustaining body including the chloride-free salt and chelating agent to water. Matsukawa teach a step of forming an aqueous solution by adding a self-sustaining body including a chloride-free salt to water and suggests that such a step reduces a weight and volume of the chloride-free salt formulation. It would have been obvious to have modified the method suggested by Skiens, Kaakinen et al, and Amjad et al so as to have included the step of forming the aqueous solution or dispersion by adding a self-sustaining body including the .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 2, 4-7, 9, 11-13, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. 10,173,214. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant claims 1, 2, 4-7, 9, 11-13, and 21-29, claims 1-10 of the patent recites all of the details of instant claims 1, 2, 4-6, 9, 11-13, and 21-29 with the exception of a weight ratio of about 2.3:1 to about 99:1 the chloride free salt to the calcium chelating agent, however, such a modification would have been obvious in order to ensure that there was an effective amount of calcium-chelating agent in the regenerant solution to prevent the precipitation of a calcium sulfate solution when contacting the cation exchange material in situations where excessively high concentrations of calcium ions and sulfate ions were encountered. 
The patent claims fail to specify .3-4 wt. % chelating agent as recited in instant claims 7 and 30, however, such a modification would have been obvious in order to provide a sufficient amount of chelating agent to chelate a particular amount of calcium ions in a particular application.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,173,214 in view of Kunin et al (US 6,340,712). 
.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,173,214 in view of Johnson (US 5,232,952). 
With respect to claim 14, claim 10 of the patent specifies contacting to yield an aqueous effluent (see lines 58-64 of col. 3) but fails to specify contacting the effluent with vegetation. Johnson discloses that it is known in the art to contact regenerant effluent from a water softener with a landscape/lawn which would obviously include vegetation in the form of grass via sprinkler system (see lines 51-68 of col. 8 and claim 5) and teaches that such an arrangements enables disposal of the regenerant and irrigation of the landscape. It would have been obvious to have modified the method as claimed in the patent so as to have included the step of contacting the effluent with vegetation as suggested by Johnson in order to enable for the disposal of the effluent as well as irrigation of a landscape.

Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kaakinen et al teach away from using a calcium chelating agent in a regenerant solution, however, such an argument is not considered persuasive since the reference teaches that the chelating agent prevents scaling symptoms and provides a slight 
Applicant’s argument that the Kaakinen et al does not disclose the weight ratio of chloride-free salt to calcium chelating agent recited in the independent claims is noted, however, it is held that selection of the recited ratio would have been obvious in order to provide a sufficient amount of calcium chelating agent to prevent precipitation of calcium sulfate in a regenerant solution being passed through an ion exchange material in a regeneration process to prevent scaling of the ion exchange material. Applicant’s argument that there is no suggestion in Kaakinen et al to increase the amount of calcium chelating agent is not considered persuasive since the inclusion of excess calcium chelating agent beyond that suggested in the reference would have been obvious in order to ensure absolute prevention of calcium scaling absent any unexpected result. See M.P.E.P. 2144.05 III. A..
Applicant argues that one skilled in the art would not substitute PAA for SHMP since Amjad et al teach that SHMP is more effective against scaling than PAA, however, such an argument fails to apply since the rejection was made using KSR rationale B, simple substitution of one known element for another to obtain predictable results, not KSR rational G, some teaching, suggestion, or motivation in the prior art that would have lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773